      Case 2:19-cv-02764-MLCF-JVM Document 1 Filed 03/22/19 Page 1 of 6



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF LOUISIANA

Margaux Ann Laibe                             )       Civil Action No._________________
                                              )
Versus                                        )       Magistrate Judge:_______________
                                              )
Sardonic Sentiments, Inc. &                   )
Desiree Ontiveros                             )       District Judge:__________________


                                 COLLECTIVE ACTION COMPLAINT
                                     JURY TRIAL DEMANDED

         Plaintiff, Margaux Ann Laibe, through her attorney, Ryan E. Beasley, Sr., files this

Collective Action Complaint against defendant, Sardonic Sentiments, Inc.

                                         NATURE OF THE ACTION

         1.     This is an action by Margaux Ann Laibe on behalf of herself and all others similarly

situated (the “Plaintiff Class”) to recover unpaid overtime wages. Plaintiff was employed as an

hourly assistant by Defendant. While working for the Defendant, Plaintiff was not paid one-and-

a-half times her regular hourly rate for all hours worked in excess of forty hours a workweek, in

violation of the Fair Labor Standards Act (FLSA”), 29 U.S.C. § 207.

         2.     Plaintiff seeks to recover from Defendants unpaid wages, interest, liquidated

damages, and attorneys’ fees and costs on behalf of herself and other similarly situated

employees who worked for Defendants during the past three years. 29 U.S.C. § 216(b). Plaintiff

also brings this action to obtain declaratory and injunctive relief. Id.

                                           JURISDICTION

         3.     The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331 (federal

question) and 29 U.S.C. § 216(b) (FLSA).
       Case 2:19-cv-02764-MLCF-JVM Document 1 Filed 03/22/19 Page 2 of 6




                                                VENUE

          4.    Venue is proper in this Court because a substantial part of the events or omissions

giving rise to the Plaintiff’s claims occurred in this judicial district. See 28 U.S.C. § 1391(b).

                                                PARTIES

                                                Plaintiff

          5.    Plaintiff is a resident of Louisiana.

          6.    Plaintiff was hired by Defendants in approximately May of 2018.

          7.    Plaintiff worked for defendants in Louisiana. Defendant employed approximately

10 other employees.

          8.    Plaintiff worked as an administrative assistant. In connection therewith Plaintiff

performed secretarial work, including scheduling, marketing, and general secretarial work.

          9.    At all relevant times, Plaintiff and the members of the proposed Plaintiff Class

were “employees” of the Defendants as that term is defined in the FLSA, 29 U.S.C. § 203(e).

                                              Defendant

          10.   Defendant is a corporation organized under the laws of Louisiana with its principal

place of business in New Orleans, Louisiana.

          11.   Defendant is in the business of installing balloon art for conventions and parties.

          12.   Defendant supervised the day to day work activities of the Plaintiffs.

          13.   Defendant determined Plaintiffs’ work schedule for the employment at issue

herein.

          14.   When the Plaintiff was paid by check, the checks bore the name “Sardonic

Sentiments, Inc.”.
      Case 2:19-cv-02764-MLCF-JVM Document 1 Filed 03/22/19 Page 3 of 6



       15.     Defendant maintains an employment file for the Plaintiff.

       16.     Defendant is an “enterprise” as that term is defined by the FLSA, 29 U.S.C. § 203

(r)(1), and it is an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. §203(s)(1).

       17.     Defendant is an “employer” within the meaning of FLSA, 29 U.S.C. § 203(d), an

“enterprise” within the meaning of FLSA, 29 U.S.C. § 203(r), and “engaged in commerce” within

the meaning of FLSA, 29 U.S.C. § 203(s)(1). Defendant is furthermore engaged in interstate

commerce.

                                            Defendant

       18.     Defendant, Desiree Ontiveros, is an Owner, President, Operator, and Director of

Defendant Sardonic Sentiments, Inc..

       19.     At all pertinent times herein Defendant Desiree Ontiveros had the authority to

hire and fire employees, including the Plaintiff herein.

       20.     At all pertinent times herein Defendant Desiree Ontiveros maintained executive

authority over the jobs employees were provided, including the location, duration and rate-of-

pay for those jobs.

                                     FACTUAL ALLEGATIONS

       21.     Defendant is in the business of installing artwork for conventions and parties.

       22.     Defendant paid Plaintiff by check and Venmo.

       23.     Plaintiff normally worked more than forty (40) hours a week for the Defendant.

Defendant required Plaintiff to work six days per week.
       Case 2:19-cv-02764-MLCF-JVM Document 1 Filed 03/22/19 Page 4 of 6



        24.     Defendant never paid Plaintiff one-and-a-half times her hourly rate for all hours

worked in excess of forty in a workweek.

        25.     Defendant willfully violated Plaintiff’s rights under the FLSA because Defendant

knew or showed reckless disregard for the fact that their compensation practices violated FLSA.

Defendant was and is aware of the custom and practice of overtime pay from their experience

and expertise in the industry in which they work.

                                COLLECTIVE ACTION ALLEGATIONS

        26.     Defendant paid the named Plaintiff, and other similarly situated employees based

on an hourly rate for work performed.

        27.     Defendant treated the named Plaintiff, and other similarly situated employees as

exempt from the FLSA’s overtime requirements.

        28.     When the named Plaintiff and other similarly situated employees worked for

Defendant, they were not exempt from the FLSA’s overtime requirement.

                                              COUNT I

                           Fair Labor Standard At – FLSA Overtime Class

        29.     Plaintiff incorporates by reference each of the preceding allegations as though

fully set forth herein.

        30.     Plaintiff brings the claims set forth in Count I, alleging violations of the FLSA, as a

putative collection action on behalf of himself and an “FLSA Overtime Class,” consisting of all

current and former employees of the Defendants who are or have been employed by Defendants

during the three years immediately preceding the filing of this suit as hourly or non-exempt

employees and who, during that period, worked in excess of forty hours in any work week and
         Case 2:19-cv-02764-MLCF-JVM Document 1 Filed 03/22/19 Page 5 of 6



failed to receive premium pay, at the rate of one-and-a-half times their regular rate of pay, for

all hours worked in excess of forth in a workweek.

         31.      Defendants willfully violated the overtime provisions of the FLSA, 29 U.S.C. §

207(a) by not paying Plaintiff and other similarly situated employees one-an-a-half times their

regular rate for all hours worked in excess of forty in a workweek from at least June 2018 and

continuing until the present.

         32.      As a consequence of Defendant’s FLSA violations, Plaintiff and other similarly

situated employees are entitled to recover their unpaid overtime wages, plus an additional

amount in liquidated damages, pursuant to 29 U.S.C. § 216(b).

                                           PRAYER FOR RELIEF

         Plaintiff asks the court to enter judgment in her favor against Defendant and issue an

order:

         a. Certifying this case as a collective action under 29 U.S.C. § 216(B) and ordering that

               notice of the lawsuit be issued in an effective manner to the FLSA Overtime Class so

               that similarly situated employees may promptly file consent forms and join this action,

               29 U.S.C. § 216(b);

         b. Entering judgment in the amount of all unpaid overtime wages due and owing to the

               Plaintiffs as well as all applicable liquidated damages;

         c. Declaring that Defendant’s conduct violated FLSA;

         d. Enjoining Defendant from violating the FLSA’s overtime and minimum wage

               provisions;

         e. Awarding Plaintiff her reasonable attorneys’ fees and costs of this action;
     Case 2:19-cv-02764-MLCF-JVM Document 1 Filed 03/22/19 Page 6 of 6



      f. Awarding pre-judgment and post-judgment interest on all monetary amounts

          awarded in this action; and

      g. Awarding such other general and equitable relief as this Court deems equitable and

          just.

                                               JURY DEMAND

              Plaintiffs demand trial by jury on all issues for which a jury trial is allowed.



              CERTIFICATE OF SERVICE             RESPECTFULLY SUBMITTED:
I hereby certify that I have served the          /s/ Ryan E. Beasley Sr.
foregoing pleading on all parties and/or their   ________________________________
counsel of record by sending a copy of the       Ryan E. Beasley Sr., (Bar No. 28492)
pleading by U.S. Mail, via email, facsimile or   LAW OFFICE OF RYAN E BEASLEY SR., LLC
first class postage pre-paid, on March 22,       400 Poydras Street, Suite 900
2019.                                            New Orleans, LA 70130
                                                 504.517-4290
____/s/ Ryan E. Beasley Sr._________________     504.814-4291 (fax)
              Ryan E. Beasley Sr.                Email: ryan@rbeasleylaw.com
